09-4524-pr
Mitchell v. Igoe

                               UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed on or after
January 1, 2007, is permitted and is governed by Federal Rule of Appellate Procedure 32.1 and this
Court’s Local Rule 32.1.1. When citing a summary order in a document filed with this Court, a party
must cite either the Federal Appendix or an electronic database (with the notation “summary order”).
A party citing a summary order must serve a copy of it on any party not represented by counsel.

        At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York, on
the 25th day of January, two thousand eleven.

PRESENT:

       JOSÉ A. CABRANES,
       REENA RAGGI,
              Circuit Judges,
       RICHARD K. EATON ,
              Judge.*


-------------------------------------------x

VARREL E. MITCHELL,

                           Plaintiff-Appellant,

       v.                                                                          No. 09-4524-pr

VINCENT IGOE , Albany County Sheriff’s Deputy, JOHN
DOE , Albany County Sheriff’s Deputy, GARY H. FILION ,
former Superintendent, Coxsackie Correctional Facility, KIM
GERBER, School Principal, Coxsackie Correctional Facility,
A. GREEN , Inmate Record Coordinator, Coxsackie
Correctional Facility, TODD WILHELM , Senior Corrections
Counselor, Coxsackie Correctional Facility, NEAL CRYSTAL ,
Corrections Counselor, Coxsackie Correctional Facility, MS.
RYAN , Corrections Counselor, Coxsackie Correctional


       *
           The Honorable Richard K. Eaton, of the United States Court of International Trade, sitting by designation.

                                                           1
Facility, THOMAS DELSANTIS, Transitional Services
Coordinator, Coxsackie Correctional Facility, REV . LEWIS,
Protestant Chaplain, Coxsackie Correctional Facility,
DANIEL GLIDDEN , Corrections Officer, Coxsackie
Correctional Facility, MR . HANS, Corrections Officer,
Coxsackie Correctional Facility, MR . JACONIS, Corrections
Officer, Coxsackie Correctional Facility, MR . KANE ,
Corrections Officer, Coxsackie Correctional Facility, MR .
MC INTYRE , Corrections Officer, Coxsackie Correctional
Facility, MR . CONKLIN , Corrections Officer, Coxsackie
Correctional Facility, and MS. FARGAR, Coxsackie
Correctional Facility,

                               Defendants-Appellees,

THOMAS BRESLIN , Albany County Court Judge, ELIOT
SPITZER, former New York State Attorney General,
ANTHONY ANNUCCI, Deputy Commissioner and Chief
Counsel of the New York State Department of Correctional
Services, BRIAN MALONE , Inspector General of the New
York State Department of Correctional Services, KENNETH
MC LAUGHLIN , Director of Operations in the Office of the
Inspector General for the New York State Department of
Correctional Services, and DAVID SOARES, Albany County
District Attorney,

                               Defendants.**

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

FOR APPELLANT:                                       Varrel Mitchell, Attica Correctional Facility, Attica, NY.

FOR APPELLEES:                                       Andrew B. Ayers, Assistant Solicitor General (Andrew M.
                                                     Cuomo, Attorney General of the State of New York, on the
                                                     brief, and Barbara D. Underwood, Solicitor General, and
                                                     Nancy A. Spiegel, Senior Assistant Solicitor General of
                                                     counsel), Office of the Attorney General, Albany, NY, for
                                                     Defendants-Appellees Gary H. Filion, Kim Gerber, A.
                                                     Green, Todd Wilhelm, Neal Crystal, Ms. Ryan, Thomas
                                                     Delsantis, Rev. Lewis, Mr. Jaconis, Mr. Hans, Mr. Kane, Mr.
                                                     McIntyre, Mr. Conklin, and Ms. Fargar.

                                                     Robert P. Roche, Albany, NY, for Defendants-Appellees
                                                     Vincent Igoe and John Doe.



          **
               The Clerk of Court is directed to amend the caption to read as shown above.
                                                                    2
       Appeal from a September 25, 2009 judgment entered in the United States District Court for
the Northern District of New York (Gary L. Sharpe, Judge, and David E. Peebles, Magistrate Judge).

     UPON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the judgment of the District Court be AFFIRMED.

         Appellant Varrel E. Mitchell, pro se and incarcerated, appeals the judgment of the District
Court granting the appellees’ motions for summary judgment and dismissing his 42 U.S.C. § 1983
complaint, which alleged that the appellees violated his constitutional rights by unlawfully circulating
information regarding his criminal conviction to inmates and employees at Coxsackie Correctional
Facility, encouraging inmates to assault him based on this information, and interfering with his
ability to perfect his criminal appeal. We assume the parties’ familiarity with the underlying facts, the
procedural history of the case, and the issues on appeal.

        We review an order granting summary judgment de novo and ask whether the district court
properly concluded that there were no genuine issues of material fact and that the moving party was
entitled to judgment as a matter of law. ReliaStar Life Ins. Co. v. Home Depot U.S.A., Inc., 570 F.3d
513, 517 (2d Cir. 2009). In determining whether there are genuine issues of material fact, we are
“required to resolve all ambiguities and draw all permissible factual inferences in favor of the party
against whom summary judgment is sought,” Terry v. Ashcroft, 336 F.3d 128, 137 (2d Cir. 2003)
(quotation marks omitted), but “conclusory statements or mere allegations [are] not sufficient to
defeat a summary judgment motion.” Davis v. New York, 316 F.3d 93, 100 (2d Cir. 2002).

        Following review of the record, we conclude that the District Court properly granted the
appellees’ motions for summary judgment, and we thus affirm the District Court’s judgment for
substantially the same reasons as set forth in the Magistrate Judge’s well-reasoned and thorough
report and recommendation (which was adopted by the District Court). Mitchell’s arguments
challenging the District Court’s judgment are without merit, as the record clearly reveals that
Mitchell failed to produce any evidence to support his allegations that the appellees violated his
constitutional rights.

        For the foregoing reasons, the judgment of the District Court is hereby AFFIRMED.

                                                FOR THE COURT,
                                                Catherine O’Hagan Wolfe, Clerk of Court




                                                   3